EXHIBIT 5 The Rossi Law Firm, P.A. July 9, 2007 RAVEN MOON ENTERTAINMENT, INC.(“COMPANY”) Re: SEC Registration Statement on Form S-8 This firm ("Firm") has been engaged, for the specific opinion below, in connection with the above “Company,” as to its proposed registration, under the Securities Act of 1933, as amended (the "Act"), of Shares of its Common Stock under the 2007 Equity Compensation Plan ("Plan"),to compensate persons for consulting services, by a filing of a Registration Statement under Form S-8 to which this opinion is a part, and it is consented for it to be filed with the U.S. Securities and Exchange Commission ("Commission"). In connection with rendering the opinion as set forth below, the Firm has reviewed and examined originals or copies, of, among other things, the following: Corporate resolutions by the Board of Directors or Certification relating to the plan as to the issuance of Common Stock for services; the Plan; and the Company's Registration Statement on Form S-8 and exhibits thereto as filed with the Commission and any other document in the law firm’s sole discretion. In our examination, we have assumed the genuineness of all signatures, the legal capacity of all persons, the authenticity of all documents submitted to the Firm as originals, the conformity with the original documents of all documents submitted to the Firm as certified or photo static copies, and the authenticity of the originals of such copies and the truth of all information supplied us. We have further assumed, among other things, that the recipients of the Shares will have completed the required services, and/or provided considerations required under the terms of such related agreements acceptable to the Board of Directorsor officers and that any Shares to be issued will have been registered in accordance with the Act, absent the application of an exemption from registration, prior to the issuance of such Shares. We have not independently investigated or verified any matter whatsoever, including assumption, or representation, since the firm is relying upon the Company for the accuracy of information supplied and delivered.
